I concur in the opinion on the ground that I am not satisfied that we would be justified in disturbing the finding of the court as to the date of the tender made to the plaintiff by Mrs. Stull. On this point, I am satisfied from the evidence and from the allegations and prayer of the complaint in intervention, that Mrs. Stull herself at the time of filing her complaint did not believe that she had made any effectual tender prior to the date named, "Jan. 20, 1902," *Page 404 
and that she then believed that she was entitled to exemption from interest only from that date. But it is suggested in the opinion that the court below may have been satisfied that she was under a mistake of law on this point, and upon this hypothesis the court, perhaps, was justified in its findings. Otherwise, I would think she should be charged with interest up to that date.
A petition for a rehearing of this cause was denied by the district court of appeal on May 7, 1906, and a petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on May 28, 1906.